Exhibit 10.2

THIRD AMENDMENT TO TRADEMARK LICENSE AGREEMENT

THIS THIRD AMENDMENT TO TRADEMARK LICENSE AGREEMENT (this “Amendment”), entered
into and effective as of July 28, 2014 (the “Amendment Effective Date”), by and
between ESH STRATEGIES BRANDING LLC, a Delaware limited liability company
(“Licensor”), and ESA P PORTFOLIO OPERATING LESSEE LLC, a Delaware limited
liability company (“Licensee”).

W I T N E S S E T H:

WHEREAS Licensor and Licensee are parties to that certain Trademark License
Agreement dated October 8, 2010, as amended by (a) that certain First Amendment
to Trademark License Agreement dated November 30, 2012 and (b) that certain
Second Amendment to Trademark License Agreement dated December 13, 2012
(collectively, as amended, the “Original Trademark License Agreement”); and

WHEREAS Licensor and Licensee each wish to further amend the Original Trademark
License Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. All capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Original Trademark License Agreement.

2. Schedule C of the Original Trademark License Agreement is hereby modified by
deleting therefrom the following properties:

 

     State      Site #     

Address

201.

     GA         990       1051 Canton Rd., Marietta, GA

204.

     GA         993       6231 Hwy 85, Riverdale, GA

3. Except as expressly set forth in this Amendment, the Original Trademark
License Agreement continues and remains unmodified and in full force and effect,
and the Original Trademark License Agreement as hereby amended is ratified and
confirmed.

4. All references in the Original Trademark License Agreement to “this
Agreement” shall hereafter be deemed to refer to the Original Trademark License
Agreement as amended by this Amendment.

5. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have caused this Amendment to be duly
executed on their behalf in the manner legally binding upon them.

 

LICENSOR:

ESH STRATEGIES BRANDING LLC,

a Delaware limited liability company

By:

 

/s/ Ross W. McCanless

Name:

  Ross W. McCanless

Title:

  Vice President & Secretary

[Signatures continue on the following page]

[Signature Page to Third Amendment to Trademark License Agreement]



--------------------------------------------------------------------------------

LICENSEE:

ESA P PORTFOLIO OPERATING LESSEE LLC,

a Delaware limited liability company

By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Vice President & Secretary

[Signature Page to Third Amendment to Trademark License Agreement]